NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 12-21 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andre Theriault on November 9, 2021.
The application has been amended as follows: 
1. (Currently Amended) A trailing edge flap assembly for a wing of an aircraft, the trailing edge flap assembly comprising:
a trailing edge flap movable between a retracted position and a deployed position; 
an elongated track member configured to be fixedly secured to a structure of the wing; 
an aft coupler movably coupling an aft portion of the trailing edge flap to the elongated track member, the aft coupler guiding the aft portion of the trailing edge flap along the elongated track member as the trailing edge flap moves toward the deployed position; and 
a forward coupler movably coupling a forward portion of the trailing edge flap to the elongated track member, the forward coupler guiding the forward portion of the trailing edge flap along the elongated track member as the trailing edge flap moves toward the deployed position, the forward coupler accommodating transverse movement of the forward portion of the trailing edge flap relative to the elongated track member, 
wherein:
the forward coupler comprises a carriage movably coupled to the elongated track member at a first location on the elongated track member; 
the aft coupler is movably coupled to the elongated track member at a second location on the elongated track member, the second location being spaced apart from the carriage along the elongated track member; 
the forward portion of the flap is movably coupled to the carriage by an articulated connection including: 
a pivot beam pivotally coupled to the carriage;
a first link pivotally coupled to the pivot beam, the first link being pivotally coupled to a first coupling point on the trailing edge flap; and
a second link pivotally coupled to the pivot beam, the second link being pivotally coupled to a second coupling point on the trailing edge flap, the first coupling point and the second coupling point being disposed on opposite sides of the elongated track member.
2. (Original) The assembly as defined in claim 1, wherein the forward coupler accommodates lateral movement of the forward portion of the trailing edge flap relative to the elongated track member.
3. (Previously Presented) The assembly as defined in claim 1, wherein the elongated track member is configured to cause the trailing edge flap to undergo Fowler motion.
4. (Previously Presented) The assembly as defined in claim 1, wherein an aft portion of the elongated track member deviates toward an outboard direction relative to the wing.
5. (Previously Presented) The assembly as defined in claim 1, wherein at least part of the elongated track member extends generally in a streamwise direction relative to the wing.
6. (Previously Presented) The assembly as defined in claim 1, wherein the elongated track member defines an aft track for guiding the aft coupler and a forward track for guiding the forward coupler where the aft track is separate from the forward track. 
7. (Previously Presented) The assembly as defined in claim 1, wherein the elongated track member is at least partially embedded into the trailing edge flap.
8. - 11. (Cancelled)
12. (Currently Amended) The assembly as defined in claim 1[[1]], wherein: 
the first link is pivotally coupled to a first end of the pivot beam; 
the second link is pivotally coupled to a second end of the pivot beam; and 
an intermediate portion of the pivot beam is pivotally coupled to the carriage, the intermediate portion being disposed between the first end and the second end of the pivot beam.
13. (Currently Amended) The assembly as defined in claim 1[[1]], wherein the trailing edge flap comprises a cut-out for receiving the elongated track member.
14. (Original) The assembly as defined in claim 13, wherein the first coupling point and the second coupling point are disposed on opposite sides of the cut-out. 
15. (Currently Amended) The assembly as defined in claim 1 [[9]], wherein the pivot beam is oriented obliquely to the elongated track member.
16. (Currently Amended) The assembly as defined in claim 1 [[8]], wherein the carriage is disposed under the elongated track member.
17. (Previously Presented) The assembly as defined in claim 1, wherein the forward coupler accommodates a skewing movement of the trailing edge flap.
18. (Previously Presented) The assembly as defined in claim 1, wherein: 
the elongated track member is an inboard elongated track member for guiding movement of an inboard portion of the trailing edge flap; and 
the assembly comprises an outboard elongated track member configured to be fixedly secured to the structure of the wing for guiding movement of an outboard portion of the trailing edge flap.
19. (Original) The assembly as defined in claim 18, wherein the inboard elongated track member and the outboard elongated track member are configured to cause skewing of the trailing edge flap during deployment of the trailing edge flap.
20. (Previously Presented) The assembly as defined in claim 1, wherein the trailing edge flap defines at least part of a swept trailing edge of the wing when the trailing edge flap is in the retracted position.
21. (Previously Presented) An aircraft comprising the assembly as defined in claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious each and every element of amended claim 1. For example, the prior art of record does not disclose or render obvious the forward coupler accommodating transverse movement of the forward portion of the trailing edge flap relative to the elongated track member, wherein: the forward coupler comprises a carriage movably coupled to the elongated track member at a first location on the elongated track member; the aft coupler is movably coupled to the elongated track member at a second location on the elongated track member, the second location being spaced apart from the carriage along the elongated track member; the forward portion of the flap is movably coupled to the carriage by an articulated connection including: a pivot beam pivotally coupled to the carriage; a first link pivotally coupled to the pivot beam, the first link being pivotally coupled to a first coupling point on the trailing edge flap; and a second link pivotally coupled to the pivot beam, the second link being pivotally coupled to a second coupling point on the trailing edge flap, the first coupling point and the second coupling point being disposed on opposite sides of the elongated track member.
While Engelbrecht teaches a forward coupler that accommodates transverse movement of the forward portion of the trailing edge flap, Engelbrecht does not teach “the forward coupler comprises a carriage movably coupled to the elongated track member at a first location on the elongated track member; and the aft coupler is movably coupled to the elongated track member at a second location on the elongated track member.” Moreover, Engelbrecht does not disclose the articulated connection as recited in claim 1. While Havar teaches two separate coupling components, it does not teach “the forward coupler comprises a carriage movably coupled to the elongated track member at a first location on the elongated track member; and the aft coupler is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644